DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 21, 23, 25 – 26, 28, 30, 32 – 35, 37 & 40
Cancelled: None  
Added: None 
Therefore Claims 21 – 40 are now pending.

Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to Claims 21 – 40 have been fully considered and are persuasive.  The applicant amended the application to include allowable subject matter within each of the independent claim, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“in a first mode of operation of the electronic device, illuminate a first set of holes of the group of holes to define, at a first region of a first input area, a keyboard in which at least a portion of the illuminated first set of holes defines a set of individual input keys; and in a second mode of operation of the electronic device, illuminate a second set of holes of the group of holes to define, at a second region of the first input area, an input element having a shape different from the keyboard, the second region at least partially overlapping the first region; and illuminate a third set of holes of the group of holes to define a second input area, the second input area configured as a track pad;” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625